


AMENDMENT NO. 1
TO
FIRST AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT AND LIMITED WAIVER


This AMENDMENT NO. 1 to FIRST AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
and LIMITED WAIVER (this “Amendment”) is entered into as of March 18, 2015 and
is made by and among SILICON VALLEY BANK, a California corporation (“Bank”),
IKANOS COMMUNICATIONS, INC., a Delaware corporation (“Ikanos US”) and IKANOS
COMMUNICATIONS (SINGAPORE) PRIVATE LIMITED, (registration no. 200702041W), a
company incorporated under the laws of Singapore and a wholly-owned Subsidiary
of Ikanos US (“Ikanos Singapore,” and together with Ikanos US, the “Borrowers”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement (as defined below).
RECITALS
A.
Bank and Borrowers have entered into that certain First Amended and Restated
Loan and Security Agreement dated as of October 7, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

B.
Borrower notified Bank in December 2014 that it anticipated it would likely fail
to comply with the covenant set forth in Section 6.7(a) (Adjusted Quick Ratio)
of the Loan Agreement for the month ending January 25, 2015 (the “January 2015
AQR Covenant”) and, prior to actual violation of the covenant, Bank agreed to
prospectively waive Borrowers’ compliance with the January 2015 AQR Covenant and
amend certain other terms of the Loan Agreement, all upon the terms and
conditions more fully set forth herein.

C.
Subject to the representations and warranties and covenants of Borrowers herein
and upon the terms and conditions set forth in this Amendment, Bank is willing
to amend the Loan and provide a waiver with respect to the January 2015 AQR
Covenant, all upon the terms and conditions more fully set forth herein.

AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.    LIMITED WAIVER. Borrowers acknowledge and agree that they failed to comply
with the January 2015 AQR Covenant and subject to the terms of Section 6 hereof,
Bank hereby waives the January 2015 AQR Covenant.
2.    AMENDMENTS TO LOAN AGREEMENT
2.1    Section 2.5 (Payments; Application of Payments). Subsection (b) of
Section 2.5 of the Loan Agreement is amended and restated in its entirety as
follows:
“Application of Payments. All payments with respect to the Obligations may be
applied in such order and manner as Bank shall determine in its sole discretion;
provided that with respect to cash collections deposited by Borrower in
accordance with Section 6.3(c),

1



--------------------------------------------------------------------------------




such cash collections shall be applied daily against Borrower’s obligations.
Borrower shall have no right to specify the order or the accounts to which Bank
shall allocate or apply any payments required to be made by Borrower to Bank or
otherwise received by Bank under this Agreement.”


3.    LIMITATION.
3.1    The waiver and amendments set forth in Sections 1 and 2 hereof are
effective only for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein; (b)
to be a consent to any future amendment or modification, forbearance or waiver
to any instrument or agreement the execution and delivery of which is consented
to hereby, or to any waiver of any of the provisions thereof; or (c) to limit or
impair Bank’s right to demand strict performance of all terms and covenants as
of any date.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents are hereby ratified and confirmed
and shall remain in full force and effect.
4.    REPRESENTATIONS AND WARRANTIES. To induce Bank to enter into this
Amendment, each Borrower hereby represents and warrants to Bank as follows:


4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Documents;
4.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Documents have been
duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or

2



--------------------------------------------------------------------------------




exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
4.8    As of the date hereof, Borrower has no defenses against the obligation to
pay any of the amounts constituting all or a part of Borrower’s Obligations.
Borrower acknowledges that Bank has acted in good faith and has conducted in a
commercially reasonable manner its relationships with Borrower in connection
with this Amendment and in connection with the Loan Documents.
5.    COUNTERPARTS. This Amendment may be executed originally, by facsimile or
by other means of electronic transmission, and may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
6.    EFFECTIVENESS. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
payment by Borrowers of all Bank Expenses (including all reasonable attorneys’
fees and reasonable expenses) incurred through the date of this Amendment; and
(c) payment by Borrowers of a waiver fee of $5,000.
7.    INTEGRATION. This Amendment and any documents executed in connection
herewith or pursuant hereto contain the entire agreement between the parties
with respect to the subject matter hereof.
8.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAW. Borrowers and Bank each submit
to the exclusive jurisdiction of the State and Federal courts in Santa Clara
County, California.


[Signature page follows]

3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


IKANOS COMMUNICATIONS, INC.,
a Delaware corporation
By:        /s/ DENNIS ANTHONY BENCALA    
    Name: Dennis Anthony Bencala
    Title: Chief Financial Officer and Vice
President of Finance
IKANOS COMMUNICATIONS SINGAPORE PRIVATE LIMITED (registration no. 200702041W),
a company incorporated under the laws of Singapore
By:        /s/ DENNIS ANTHONY BENCALA    
    Name: Dennis Anthony Bencala
    Title: Chief Financial Officer and Vice
President of Finance







[Signature Page to Amendment No. 1
to First A&R LSA]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
SILICON VALLEY BANK,
a California banking corporation
By:        /s/ DREW BEITO    
    Name: Drew Beito
    Title: Vice President



[Signature Page to Amendment No. 1
to First A&R LSA]